Citation Nr: 0635887	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for arthritis of the 
right hip.

5.  Entitlement to service connection for cervical 
spondylosis and stenosis.

6.  Entitlement to service connection for a left elbow 
disability.

7.  Entitlement to service connection for a skin disorder due 
to exposure to mustard gas.

8.  Entitlement to an increased rating for torn rotator cuff 
of the right shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 24, 2000, October 30, 2000, and April 
2002 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The October 30, 2000 rating decision included denial of a 
claim for service connection for a left shoulder disability.  
The veteran submitted a timely notice of disagreement and 
substantive appeal with respect to that denial.  The Board 
notes that the RO later incorrectly certified the veteran's 
left shoulder claim to the Board as a finality claim.  Since 
there has been no final denial regarding a claim for service 
connection for a left shoulder disability, finality is not 
involved.

By rating action in November 2004, the RO granted the veteran 
service connection for degenerative arthritis of the left 
knee and a total rating based on individual unemployability.  
A May 2005 supplemental statement of the case includes the 
issue of entitlement to an increased rating for degenerative 
arthritis of the left knee.  In an August 2005 RO letter, the 
veteran was informed that the RO made a mistake by including 
the issue for a higher rating for the service-connected left 
knee disability.  They informed the veteran that he had not 
submitted a notice of disagreement concerning the assigned 
rating.  The Board notes that neither a timely notice of 
disagreement nor a substantive appeal has been submitted with 
respect to this issue.  Accordingly, a claim for an increased 
rating for a left knee disability is not currently in 
appellate status before the Board.


FINDINGS OF FACT

1.  The veteran's claimed left wrist, left elbow, left 
shoulder, left hip, right hip, and cervical spine 
disabilities were not incurred in service and are not due to 
or aggravated by the veteran's service-connected 
disabilities.

2.  The veteran's claimed skin disorders were not shown 
during service, or for many years thereafter, and the most 
probative medical evidence indicates that the veteran's skin 
disorders are unrelated to mustard gas exposure or to any 
other incident of service.

3.  Considering pain, weakness, decreased endurance, and 
increased fatigability the veteran is only able to lift his 
right arm to midway between his side and shoulder level.


CONCLUSIONS OF LAW

1.  The veteran's claimed left wrist, left elbow, left 
shoulder, left hip, right hip, and cervical spine 
disabilities were not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred, and 
they are not proximately due to, or the result of, service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The veteran's skin disorders were not incurred as a 
result of active service and may not be presumed to have been 
due to mustard gas exposure during service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2006).

3.  The criteria for a 30 percent rating for torn rotator 
cuff of the right shoulder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  With respect to the service connection claims, the 
Board has determined that service connection is not warranted 
for any of the claimed disabilities.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements.

While this decision grants the veteran an increased rating 
for his right shoulder disability, and the veteran was not 
provided notice of the type of evidence necessary to 
establish an effective date, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect the effective date elements when 
effectuating the award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that an April 2002 letter from the 
originating agency informed the appellant that he should 
submit medical evidence that his right shoulder condition has 
gotten worse.  As such, this letter informed the veteran of 
what evidence was required to substantiate his increased 
rating claim.  This letter also informed the veteran and of 
his and VA's respective duties for obtaining evidence.  
Although the RO did not specifically request the veteran to 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and that 
he should either submit such evidence or provide the RO with 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.

The record reflects that an August 2005 letter from the 
originating agency informed the appellant of what evidence 
was required to substantiate his service connection claims 
and of his and VA's respective duties for obtaining evidence.  
The RO also requested that the veteran submit any evidence in 
his possession that pertains to his service connection 
claims.  

The Board notes that the veteran's service medical records 
and VA medical records have been obtained.  In August 2000 
the veteran wrote to the RO and stated that he received all 
his medical treatment through VA, that he had no private 
doctors.  The veteran has been provided several VA medical 
examinations.  The veteran has also provided testimony at a 
videoconference hearing before a Hearing Officer.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claims.  
In June 2005 the veteran wrote to the RO that he had no 
additional evidence to submit.  The Board is also unaware of 
any outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the claims 
would have been different had complete notice been provided 
at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.



Service Connection - Orthopedic Claims

Legal Criteria:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation the existing case 
law.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(Service connection is permitted for aggravation of a non-
service-connected disability caused by a service-connected 
disability).

History and Analysis:

The veteran's service medical records, including the January 
1946 discharge examination report, do not reveal that the 
veteran had any treatment or complaints related to the left 
wrist, left elbow, left shoulder or left hip.  These records 
also do not show any treatment or complaints related to the 
cervical spine or to the right hip.  The medical evidence 
does not indicate that the veteran developed a chronic 
disability of the left wrist, left elbow, left shoulder, left 
hip, right hip, or cervical spine during service or within a 
year of discharge from service.  The Board notes that the 
veteran himself stated at his January 2004 hearing that these 
disabilities did not begin in service.  The veteran 
attributed those disabilities to injuries caused by his 
service-connected right knee and right ankle giving out on 
him.  The veteran reported that he never had any of these 
problems prior to his right knee and ankle causing him to 
fall.

At a July 2000 VA orthopedic examination the veteran reported 
that he injured his right shoulder when his right knee and 
ankle gave way in April 1992, but that his left shoulder was 
not directly hurt at that time.  The examiner opined that the 
veteran's degenerative arthritis of the left shoulder, and 
his cervical disability, spondylosis with facet arthropathy, 
were not in any way related to the veteran's service-
connected right ankle, right shoulder, or right knee 
disabilities.  In March 2002, this VA physician again 
examined the veteran and opined that the veteran's cervical 
spine disability was unrelated to the veteran's service-
connected disabilities.  

The Board has reviewed the extensive medical evidence of 
record, including the VA outpatient records, and the November 
1950, July 1993, July 2000, June 2004, and December 2004 VA 
examination reports.  These records indicate that the veteran 
has degenerative joint disease of the multiple joint areas.  
A December 1992 VA outpatient report notes that the veteran 
fell due to his right ankle and the veteran fell on his right 
side, with trauma to his right shoulder, right arm, and right 
ankle.  However, none of the medical evidence indicates that 
the veteran's current disabilities of the left wrist, left 
elbow, left shoulder, left hip, right hip, or cervical spine 
are in any way related to any of the veteran's service-
connected disabilities, or to falling injuries caused by the 
veteran's service-connected right knee and ankle 
disabilities.  

As noted above, the veteran does not claim, and the evidence 
does not show, that the veteran developed left wrist, left 
elbow, left shoulder, left hip, right hip, or cervical spine 
disabilities during service or within a year of discharge 
from service.

While the veteran maintains that he has left wrist, left 
elbow, left shoulder, left hip, right hip, and cervical spine 
disabilities are a result of his service-connected right knee 
and right ankle disabilities, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The medical evidence 
does not support the veteran's claim that he developed left 
wrist, left elbow, left shoulder, left hip, right hip, and 
cervical spine disabilities due to injuries resulting from 
falling caused by his service-connected disabilities.  On the 
contrary, a VA examiner had specifically stated that the 
veteran's cervical spine and left shoulder disabilities are 
unrelated to the veteran's service-connected disabilities in 
any way.  Additionally, the medical records do not indicate 
that the veteran currently has a chronic left elbow 
disability.

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  However, as noted 
above, there is no medical evidence connecting the veteran's 
left wrist, left elbow, left shoulder, left hip, right hip, 
and cervical spine disabilities to his service-connected 
disabilities or to any injuries caused by the service-
connected disabilities.  There is also no medical evidence 
indicating that there is any aggravation of these claimed 
disabilities by the veteran's service-connected disabilities.  

Accordingly, the preponderance of the evidence is against the 
veteran's claims that he has left wrist, left elbow, left 
shoulder, left hip, right hip, and cervical spine 
disabilities secondary to his service-connected disabilities, 
and service connection for these disabilities is not 
warranted.


Skin Disability - Mustard Gas

Legal Criteria:

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full-
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In order to prevail on a direct basis, a veteran 
would have to provide competent medical evidence that relates 
a claimed disability to mustard gas exposure during his 
period of active service.

History:

At his January 2004 hearing the veteran asserted that he had 
full body exposure to tear gas, chlorine gas, and mustard gas 
as part of his Basic Training.  The veteran reported that he 
did not start having skin problems immediately following his 
full body gas exposures.  

The veteran submitted a January 2004 lay statement from a 
fellow veteran.  This veteran, now a priest, stated that he 
and the veteran (appellant) had periodically undergone gas-
mask drills during their chemical warfare training.  This 
consisted of hurrying into a building where for a brief 
period of time they were exposed to various gases (chlorine, 
mustard and tear gases), and then ordered to quickly put on 
their gas masks.

The veteran was examined by a VA physician in July 2000.  It 
was noted that the veteran had precancerous skin changes on 
much of his body, especially the ears, neck, face, and 
forearms.  The examiner stated that the veteran had 
documented exposure during World War II to mustard gas, and 
since a VA study had determined that skin cancers are related 
to such exposure, it was his opinion that the numerous 
precancers were due to service.  However, the same VA 
physician examined the veteran again in December 2002.  The 
diagnoses included solar damage, seborrhea, and actinic 
keratoses.  The physician removed three actinic keratoses 
from the veteran.  The examiner told the veteran that there 
was not much evidence that some 55 years after service, there 
would be any effect of mustard gas on the veteran's skin.  An 
April 2006, VA examination of the veteran's skin resulted in 
diagnoses of solar damage, seborrhea, history of actinic 
keratoses, seborrheic keratoses, generalized xerosis, 
nummular eczema, and senile purpura.  A basal cell carcinoma 
was removed from the right side of the veteran's nasal 
bridge.

Analysis:

The January 2004 lay statement supports the veteran's claim 
that he had full body exposure to mustard gas during service.  
However, even assuming that the veteran had such exposure 
during service, the weight of the evidence indicates that the 
veteran's current skin disorders are unrelated to mustard gas 
exposure, or to any other incident of service.

The Board notes that none of the veteran's current skin 
disorders are listed disabilities for which presumptive 
service connection is granted to those veteran's who have 
received full-body exposure to mustard gas.  See 38 C.F.R. 
§ 3.316.  While presumptive service connection may be granted 
for squamous cell cancer of the skin, the veteran has not 
been shown to have squamous cell cancer of the skin, he has 
only been shown to have basal cell carcinoma of the skin.

Since the veteran has not been shown to experience any of the 
disabilities for which presumptive service connection is 
granted for those veterans who have received full-body 
exposure to mustard gas, a determination must be made as to 
whether service connection for a skin disorder is warranted 
on a non-presumptive basis.  See Combee, supra..

The veteran's service medical records do not show that the 
veteran experienced any of his currently claimed skin 
disorders during service.  The post service medical records 
do not indicate that the veteran experienced any of his 
claimed skin disorders until many years after service.  While 
the VA examiner opined in January 2000 that the veteran had 
skin disability related to mustard gas during service, the 
Board does not find that opinion probative.  This examiner 
stated that he based his opinion on the fact that the VA had 
determined that skin cancers are related to mustard gas 
exposure.  However, as noted above, VA has only found that 
squamous cell cancer of the skin is related to such exposure, 
and the veteran had not been shown to have squamous cell 
cancer of the skin.  Furthermore, the same VA physician 
subsequently opined in December 2002 that the veteran's skin 
disorders were unrelated to mustard gas exposure in service.  
Consequently, the Board finds that the most probative medical 
evidence indicates that the veteran's current skin disorders 
are unrelated to service.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
skin disorder due to exposure to mustard gas.


Right Shoulder Disability

History:

The veteran was granted service connection and a 20 percent 
rating for torn rotator cuff of the right shoulder by the 
October 24, 2000 rating action.  In November 2001 the veteran 
requested an increased rating for his right shoulder 
disability

On VA examination in March 2002, the veteran stated that his 
right shoulder hurt when he did overhead activities such as 
fixing a light bulb in the bathroom.  The examiner noted that 
the veteran had chronic swelling of the acromioclavicular 
joint and mild periscapular atrophy was noted.  Active range 
of motion of the right shoulder was limited to 90 degrees of 
flexion, 90 degrees of abduction, 60 degrees of internal 
rotation, and 70 degrees of external rotation.  Passive range 
of motion was approximately 130 degrees of flexion, 140 
degrees of abduction, 80 degrees of internal rotation, and 80 
degrees of external rotation, and is associated with pain.  
Telescoping revealed no instability of the right shoulder.  
There was diffuse tenderness in the subacromial area.  
Impingement sign was plus-plus and lift-off sign was 
positive.  X-rays of the right shoulder showed osteoarthritic 
changes of the acromioclavicular joint.  The examiner noted 
that an April 1993 MRI revealed signals suggestive of 
acromioclavicular joint arthritis and a rotator cuff tear.

At the January 2004 hearing the veteran reported that he had 
trouble lifting anything and trouble putting his clothes on 
due to his right shoulder condition.  He said that he was 
unable to wash his hair and that he had to have his wife wash 
it for him.

The veteran was afforded a VA examination of the right 
shoulder in December 2004.  The veteran reported weakness and 
stiffness, but no swelling, no heat or redness, no 
instability or giving way, and no locking.  He did report 
fatigability and lack of endurance in that it was difficult 
to get anything over his right shoulder, including putting on 
his clothes.  The veteran reported pain in the right shoulder 
all the time, but especially pronounced whenever he had to 
move his shoulder joint.  It was noted that the veteran was 
right-handed.  Examination revealed the veteran to have 
painless motion of 120 degrees of flexion, 100 degrees of 
abduction, 60 degrees of internal rotation, and 45 degrees of 
external rotation.  He had elevation through abduction of 150 
degrees, and circumduction of 100 degrees.  There was some 
crepitation on range of motion.  Muscle strength was 4/5.  On 
repetitive examination there was limitation in range of 
motion secondary to pain, weakness, decreased endurance, and 
increased fatigability.  

A February 2005 VA outpatient record indicates that the 
veteran had a great deal of difficulty with his right 
shoulder and that he had markedly limited motion in all 
directions.  Forward elevation was limited to approximately 
56 degrees, abduction to approximately 30 degrees and 
rotation internally and externally with a total range of 
approximately 30 degrees.  

Legal Criteria:

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2006).

Ratings of 30 percent and higher are available for ankylosis 
of scapulohumeral articulation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

A 20 percent rating is for assignment if there is limitation 
of motion of the major arm to shoulder level.  A 30 percent 
rating is for assignment if there is limitation of motion of 
the major arm or to midway between the side and shoulder 
level.  A 40 percent rating is for assignment if there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

A 20 percent rating is for assignment if there is impairment 
of the humerus, with infrequent recurrent dislocation of the 
scapulohumeral joint and guarding of movement only at 
shoulder level.  A 30 percent rating is for assignment for 
malunion of the humerus (major) with marked deformity.  A 40 
percent rating is for assignment if there is impairment of 
the humerus, with frequent recurrent dislocation of the 
scapulohumeral joint and guarding of all arm movements.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  

A maximum 20 percent rating is available for impairment of 
the clavicle or scapula manifested by malunion, nonunion or 
dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Analysis:

The February 2005 VA outpatient record reveals that the 
veteran's right (major) shoulder was limited to 45 degrees of 
flexion.  Such limitation means that the veteran's right arm 
motion was limited to between the side and shoulder level.  
Accordingly, the veteran meets the criteria for a 30 percent 
rating under Diagnostic Code 5201.  A higher rating under 
Diagnostic Code 5201 would require limitation of the right 
arm to 25 degrees from the side.  While the December 2004 
examiner noted that the veteran had weakened movement, excess 
fatigability and incoordination due to the service-connected 
right shoulder disability, that examination showed the 
veteran to have right arm motion to above the shoulder and 
even considering, weakened movement, excess fatigability, and 
incoordination, the veteran has not been shown to have such 
to the extent equivalent to limitation of motion to 25 
degrees from the side.  See Deluca, supra.  Consequently, the 
veteran is not entitled to a rating in excess of 30 percent 
under Diagnostic Code 5201.

The veteran has not been shown to have recurrent dislocation 
of the scapulohumeral joint, consequently the veteran does 
not meet the criteria for a separate compensable rating under 
Diagnostic Code 5202.  

The veteran is also not entitled to a greater rating under 
Diagnostic Code 5203, since 20 percent is the maximum rating 
under that diagnostic code.  

The veteran has not been shown to have ankylosis of 
scapulohumeral articulation.  Accordingly, a rating in excess 
of 30 percent under Diagnostic Code 5200 is not warranted.

Accordingly, an increased rating of 30 percent, and no 
higher, is warranted for torn rotator cuff of the right 
shoulder.


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for arthritis of the right 
hip is denied.

Entitlement to service connection for cervical spondylosis 
and stenosis is denied.

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to service connection for a skin disorder due to 
exposure to mustard gas is denied.

A 30 percent rating for torn rotator cuff of the right 
shoulder is granted subject to the law and regulation 
regarding the award of monetary benefits.



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


